                 UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF LOUISIANA
CORNELIUS LORENZO                           CIVIL ACTION
WILSON (#356241)

VERSUS                                                                        NO. 18-301-JWD-EWD

TIMOTHY HOOPER, ET AL.
                                         RULING AND ORDER

        Before the Court is Plaintiff’s Motion to Dismiss. 1 Federal Rule of Civil Procedure 41,

provides that a “plaintiff may dismiss an action without a court order by filing . . . a notice of

dismissal before the opposing party serves either an answer or a motion for summary judgment.” 2

The notice of dismissal is effective immediately. 3 The notice closes the case, the district court is

divested of jurisdiction over the case (except for consideration of collateral issues or exercising its

supervisory powers), and not even a perfunctory order closing the case is needed. 4

        Plaintiff’s Motion is functionally a Rule 41(a)(1)(A)(i) notice of dismissal, and since it was

filed before Defendants served an answer or a motion for summary judgment it should be treated

as such. Accordingly,

        IT IS ORDERED that Plaintiff’s Motion to Dismiss 5 be treated as a notice of voluntary

dismissal pursuant to Rule 41(a)(1)(A)(i), and the clerk of court is directed to close the case.

        IT IS FURTHER ORDERED that Plaintiff’s pending Motion to Proceed In Forma

Pauperis 6 be DENIED AS MOOT.

        Signed in Baton Rouge, Louisiana, on April 30, 2019.

                                                        S
                                              JUDGE JOHN W. deGRAVELLES
                                              UNITED STATES DISTRICT COURT
1
  R. Doc. 5.                                  MIDDLE DISTRICT OF LOUISIANA
2
  Fed. R. Civ. P. art. 41(a)(1)(A)(i).
3
  Qureshi v. U.S., 600 F.3d 523, 526 (5th Cir. 2010).
4
  Id. citing American Cyanamid Co. v. McGhee, 317 F.2d 295, 297 (5th Cir. 1963).
5
  R. Doc. 5.
6
  R. Doc. 3.
